Citation Nr: 1517330	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 40 percent disabling. 


WITNESSES AT HEARING ON APPEAL

Appellant, A.A.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active duty service from May 1943 to October 1945 in the Philippine Guerrilla force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines.

In January 2015, the Veteran had a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The paper claims folder has been converted in its entirety onto an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A 2014 hearing loss Disability Benefits Questionnaire (DBQ) report may be missing.  By way of background, the Veteran applied for individual unemployability in February 2014.  The RO issued a June 2014 decision denying the claim and referenced an April 2014 hearing loss DBQ.  At the January 2015 hearing, A.A. reported that the Veteran had his most recent hearing evaluation in February 2014.

The evidence includes an April 26, 2013 VA DBQ report, but given the above reports it appears another DBQ examination took place in 2014.  There is no 2014 DBQ report in the Virtual VA and VBMS electronic records.  To satisfy VA's duty to assist obligations, additional search efforts are needed to locate the outstanding 2014 DBQ report or alternatively, make a clear determination that no such report exists.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to locate the April 2014 DBQ and document all search actions in the record.  Request that the Veteran identify the name and location of the clinician providing the April 2014 evaluation.  

If the April 2014 DBQ was conducted by a non-VA/ private clinician, request that the Veteran identify the name and location of the clinician and submit any applicable releases to allow VA to obtain such records.  Additionally, notify the Veteran that he may directly submit to VA any copy of the April 2014 DBQ in his possession.  Notify the Veteran if the search for the April 2014 VA DBQ is unsuccessful.  

If the April 2014 DBQ was conducted by a VA clinician, continue search efforts until it is clear further requests would be futile.  In the event that it is determined that further search efforts would be futile, create a formal finding of unavailability documenting all search actions and their results with notice to the Veteran.  

2.  After conducting the above development and additional action deemed necessary, reajudicate the claim.  If the claim on appeal remains denied, issue a 

supplemental statement of the case to the Veteran (and if he appoints one, representative) before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




